ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Honeywell International, Inc.                )      ASBCA No. 57779
                                             )
Under Contract No. W911Sl-08-F-013 l         )

APPEARANCES FOR THE APPELLANT:                      Teriy L. Albertson, Esq.
                                                    Robert J. Sneckenberg, Esq.
                                                     Crowell & Moring, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Marvin Kent Gibbs, Esq.
                                                    Jeffrey P. Hildebrant, Esq.
                                                     Trial Attorneys

              OPINION BY ADMINISTRATIVE JUDGE MELNICK ON
                 CROSS-MOTIONS FOR SUMMARY JUDGMENT

       This is a successor to a decision issued on 7 August 2013 granting partial
summary judgment for the government. Previously, the Board invalidated provisions of a
delivery order (DO) issued to Honeywell, Inc. (Honeywell) under an Energy Savings
Performance Contract (ESPC). The invalidated terms had counted the value of Solar
Renewable Energy Certificates (SRECs) as government utility cost savings, and
calculated the portion of Honeywell's payment schedule for solar arrays based upon those
savings. The Board also invalidated a provision of the DO that had authorized
Honeywell to sell SRECs for the government. See Honeywell International Inc., ASBCA
No. 57779, 13 BCA if 35,380.

       After discussing settlement, the parties now return with further cross-motions for
summary judgment. Honeywell seeks quantum valebant damages for the reasonable
value of the goods and services it provided pursuant to the invalidated provisions of the
DO. The government seeks summary judgment on the ground that the conditions
permitting such an award do not exist here. Honeywell's motion is granted and the
government's motion is denied.
          STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION

        The following background and facts are not in dispute:

        1. Section 8287 of Title 42 of the United States Code (the ESPC statute)
authorizes federal agencies to enter into ESPCs. Under these agreements, contractors
incur the cost of providing energy conservation measures (ECMs) to government
agencies, providing energy savings in exchange for a share of the value of those savings.
An ESPC guarantees savings to an agency and establishes a payment schedule based
upon it. 42 U.S.C. § 8287(a)(2)(B).

       2. On 25 February 1999, the Department of Energy (DOE) awarded Honeywell
Contract No. DE-AM01-99EE73683 (later renumbered DE-AM36-99EE73683), an
indefinite-delivery/indefinite-quantity ESPC through which agencies could issue DOs for
ECM services in six Mid-Atlantic states (ex. B-1, tabs 10, 11; tr. 1/68-69 1)
(the Super ESPC). 13 BCA ,-r 35,380 at 173,606-07. This appeal arises from DO
No. W911Sl-08-F-0131, which sought services under the Super ESPC for Fort Dix, New
Jersey (comp!. ,-r 17, answer ,-r 17a; R4, tab 1). Id. at 173,607. Among the items required
by the DO were two solar arrays. The first was roof mounted and originally designated
by the DO as ECM 11.1. (R4, tab 1 at 21, tab 4 at 34; compl. ,-r 17, answer ,-r 17c; app.
mot. at 3; gov't mot. at 1) Id. The original DO's requirements are designated Phase I.
The other array was added through Modification No. P00004 and was ground mounted.
(R4, tab 16 at 3; compl. ,-r 18, answer ,-r,-r 18a-l 8b; app. mot. at 6; gov't mot. at 2) Id. It is
designated Phase II. The contracting officers who awarded the DO and its modifications
possessed unlimited contracting warrants (R4, tab 1 at 1, tab 4 at 1, 3; gov't 1st mot.,
Edler decl., Edgar decl. 2 ; app. mot. at 6-7). Id.

        3. New Jersey mandates that its utilities produce a percentage of their electricity
from renewable sources. It permits them to accomplish that requirement by, among other
things, acquiring SRECs. SRECs are certificates issued by the state representing the
environmental benefits or attributes of one megawatt-hour of solar energy produced by a
facility connected to the State's electrical distribution system. SRECs are transferable
and there is a market for them. See Honeywell, 13 BCA ,-r 35,380 at 173,607.

       4. Honeywell and the government agreed in the DO that the government's annual
energy savings resulting from the solar arrays would be the value of the electricity
produced by them, plus the value of the SRECs they generated. The DO assumed specific
values for the SRECs over time. (R4, tab 4 at 4, 82-83, 109, tab 33; gov't pt mot. at 1-2;


1
    The cited transcript is of the oral argument held 13 February 2013 for the parties' first
        set of dispositive motions.
2
    "Gov't pt mot." refers to the government's initial motion to dismiss received 2 August 2012.


                                                 2
app. pt resp. at 6 3) 13 BCA ~ 35,380 at 173,607. Based upon the DO's assumptions,
Honeywell guaranteed certain annual savings from the ECMs, and the DO scheduled
annual payments to Honeywell based upon those savings (R4, tab 4 at 6, 83, 109). Id.
The government was to finance part of its payments for the solar arrays from the proceeds
of SREC sales. Id. at 173 ,609. The DO also authorized Honeywell to sell the SRECs for
the government and retain 10% of their value (R4, tab 4 at 4). Id. at 173,607.

       5. All Phase I work, including the solar array, was completed by Honeywell and
accepted by the government sometime between 8 June and 25 September 2009, and
payments have been made toward it (compl. ~,-[ 30-32, answer~~ 30-32; app. mot. at 6;
gov't mot. at 2). 13 BCA ~ 35,380 at 173,608. On 1 October 2009, the Army transferred
administrative authority for the DO to the Department of the Air Force after Fort Dix
became a joint base with McGuire Air Force Base (R4, tab 18; compl. ~ 5, answer,-[ Sb;
app. mot. at 7; gov't mot. at 2). Id. In April 2010, the Phase II solar array was supplied
by Honeywell as designed, completed on time, and installed as required. However, the
government has not connected it to the base electrical grid, tested it, or accepted it.
(compl. ~~ 33-36, answer~~ 33-36; app. mot. at 7; gov't mot. at 2). Id. The government
has not declared the array defective and has not rejected it (compl. ~ 37, answer~ 37).

       6. On 22 March 2011, Honeywell submitted a certified claim to the Air Force
contracting officer, contending the government breached the DO by refusing to inspect
and accept the Phase II work, failing to pay interest owed for late payments, and failing to
pay an invoice for $2,741,963.06 (R4, tab 50). The contracting officer's final decision
rejected the claim on the ground that the solar array portion of the DO was "voidable"
because it violated federal property disposition and miscellaneous receipt statutes (R4,
tab 53). 13 BCA ~ 35,380 at 173,608. Honeywell appealed that decision to this Board.
Its complaint sought a ruling that it was entitled to payment for both phases, and that
Phase II must be accepted. Alternatively, it sought a declaration that the government had
received the benefit of the installation of the arrays and that Honeywell should be
compensated for the value of those benefits.

        7. On 7 August 2013, the Board granted partial summary judgment to the
government, invalidating the DO's inclusion of SREC sales revenues among ECM savings
and to finance Honeywell's payments, as well as its grant of authority to Honeywell to sell
SRECs. 13 BCA ,-[ 35,380 at 173,608-13. The Board found that revenues from SREC
sales are not cognizable energy savings under the ESPC statute. Id. at 173,609-10. The
Board also held that the relevant contracting officers lacked authority to permit Honeywell
to sell SRECs under General Services Administration property disposal regulations. Id. at



3   "App. 1st resp." refers to Honeywell's memorandum responding to the government's initial
       motion to dismiss and supporting its first cross-motion for partial summary judgment.


                                             3
173,611-12. The Board therefore invalidated the payment calculations for the solar arrays
that had been premised upon those sales. Id. at 173,613.

        8. Since the Board's prior summary judgment ruling, the government has made
some payments toward Phase I, excluding the value of SREC's from its calculation. The
parties dispute whether any of the amount paid was for solar arrays. No payments have
been made toward Phase II. (App. reply br. at 3; gov't opp'n at l; Edgar 2d decl. ii 11
(attached to gov't opp'n))

                                        DECISION

       Summary judgment is appropriate where there is no genuine issue of material fact
and a movant is entitled to judgment as a matter of law. Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986).

        Acknowledging that the Board has invalidated the-DO's inclusion of SREC sales
among the government's energy savings, and therefore the solar array payment schedule,
Honeywell claims it is entitled to the reasonable value of the arrays under the doctrine of
quantum valebant. Quantum valebant or quantum meruit4 are typically remedies arising
from an implied-in-law contract, where there is no express agreement between the parties
but one is imposed in the interest of justice. Such relief is normally not within the
Board's jurisdiction to grant. RGW Commc 'ns, Inc. d/b/a Watson Cable Co., ASBCA
No. 54495, 05-2 BCA ii 32,972 at 163,333; see also Int'! Data Prods. Corp. v. United
States, 492 F.3d 1317, 1325-26 (Fed. Cir. 2007); Perri v. United States, 340 F.3d 1337,
1343-44 (Fed. Cir. 2003). However,

               Where a benefit has been conferred by the contractor on the
               government in the form of goods or services, which it
               accepted, a contractor may recover at least on a quantum
               valebant or quantum meruit basis for the value of the
               conforming goods or services received by the government
               prior to the rescission of the contract for invalidity. The
               contractor is not compensated under the contract, but rather
               under an implied-in-fact contract. [Footnote omitted]

United States v. Amdahl Corp., 786 F.2d 387, 393 (Fed. Cir. 1986). The court in Amdahl
elaborated upon this remedy's application by quoting from Prestex, Inc. v. United States,
where the United States Court of Claims explained that:


4
    Quantum meruit refers to services provided while quantum valebant refers to goods.
       There is no significance to the difference. Barrett Refining Corp. v. United States,
       242 F.3d 1055, 1059 n.l (Fed. Cir. 2001).


                                              4
                  Even though a contract be unenforceable against the
              Government, because not properly advertised, not authorized,
              or for some other reason, it is only fair and just that the
              Government pay for goods delivered or services rendered and
              accepted under it. In certain limited fact situations, therefore,
              the courts will grant relief of a quasi-contractual nature when
              the Government elects to rescind an invalid contract. No one
              would deny that ordinary principles of equity and justice
              preclude the United States from retaining the services,
              materials, and benefits and at the same time refusing to pay
              for them on the ground that the contracting officer's promise
              was unauthorized, or unenforceable for some other reason.
              However, the basic fact of legal significance charging the
              Government with liability in these situations is its retention of
              benefits in the form of goods or services.
786 F.2d at 393 (quoting Prestex, Inc. v. United States, 320 F.2d 367, 373 (Ct. Cl. 1963)).

       The court of appeals has clarified that "Amdahl speaks to the situation in which the
government receives the goods or services for which it contracted, but then seeks to avoid
payment by arguing that the underlying contract was unlawful." United Pac. Ins. Co. v.
United States, 464 F.3d 1325, 1334 (Fed. Cir. 2006); see also Perri, 340 F.3d at 1344
(acknowledging quantum meruit has applied in "situations in which the plaintiff provided
goods or services to the government pursuant to an express contract, but the government
refused to pay for them because of defects in the contract that rendered it invalid or
unenforceable"). Accordingly, quantum valebant or quantum meruit recoveries have
been permitted under an implied-in-fact contract theory for the fair market value of goods
and services delivered to the government pursuant to an invalid express contract. Barrett
Refining Corp., 242 F.3d at 1059-60; Urban Data Sys., Inc. v. United States,
699 F.2d 1147, 1154-55 (Fed. Cir. 1983); Yosemite Park and Curry Co. v. United States,
582 F.2d 552, 560-61 (Ct. Cl. 1978). Here, Honeywell has delivered two solar arrays to
the government pursuant to the DO (SOF ,-i,-i 2, 5). Given that the payment terms for
those arrays have been invalidated by the Board's SREC ruling, Honeywell seeks
reasonable value for them.

       The government contests Honeywell's entitlement to quantum valebant by claiming
the DO was never intended to procure equipment such as the arrays, but was simply to
achieve energy cost savings. It says invaliding the DO's solar array payment terms does
not result in an implied-in-fact obligation to pay for the arrays because the subject of the
DO was not to acquire the arrays. The government also contends that the contracting




                                             5
officers who awarded each phase of the DO lacked authority to form an implied-in-fact
contract because the Board has ruled that they could not convey SRECs to Honeywell.

       The Super ESPC says it is "to acquire ... energy conservation services ... to reduce
energy, water consumption and associated utility costs." It states "The Contractor shall be
responsible for providing all labor, material, and capital to install energy and water
conservation projects and provide operations and maintenance as specified in each
Delivery Order." It adds that "[t]he cost of an [ECM] project must be covered by the
reduced energy and related operation and maintenance cost savings incurred at the
Federally-owned facility." (Ex. B-1, tab 12 at 6) It then lists a variety of ECMs that can be
acquired, including photovoltaic systems (id. at 6-8). Thus, the object of the contract was
to acquire ECMs in the form of goods and services that would reduce the government's
energy consumption and costs, and which the government would pay for out of those
savings. The DO sought to obtain such ECMs for Fort Dix, including the solar arrays.

        Although Honeywell guaranteed that the solar arrays would generate annual
savings based partially on SREC sales, it did not bear the sole risk that the Board would
invalidate the DO's reliance upon those sales to justify the solar array payment schedule.
See Amdahl, 786 F .2d at 393 (noting that "in many circumstances it would violate good
conscience to impose upon the contractor all economic loss from having entered an
illegal contract"). The government may not keep the arrays for free because their
payment terms were stricken. Instead, the contract incorporates into it an implied-in-fact
promise by the government to pay at least fair value for what it received.
Barrett Refining Corp. v. United States, 45 Fed. Cl. 166, 170-71 (1999) (explaining that
the invalidation of a price adjustment clause incorporates an implied-in-fact promise to
pay fair market value), aff'd, 242 F .3d at 1059-60. This is similar to Urban Data
Systems. There, after the government bargained for and accepted supplies under an
otherwise valid contract containing an invalid price term, the government remained
obligated under quantum valebant to pay reasonable value for the supplies and services
already provided. 699 F.2d at 1150-56. See Yosemite Park and Curry, 582 F.2d at 560
(though the terms of a contract violated federal procurement regulations, the contractor's
performance of the bargained-for services, and the government's receipt of them,
obligated the government to pay quantum meruit).

       Furthermore, contrary to the government's suggestions, each phase of the DO was
awarded by~ contracting officer possessing an unlimited contracting warrant (SOF ~ 2).
The fact they agreed to invalid payment terms did not bar their authority to bind the
government to an implied-in-fact promise to pay at least fair value for what it received. If
that was the case, quantum valebant and quantum meruit awards would not be recognized.

        In sum, it is undisputed that authorized government contracting officers bargained
for the delivery of two sets of solar arrays, while also expecting the arrays to generate



                                             6
sufficient savings to pay for themselves. With the invalidation of the payment terms
relating to the arrays, the government still retained an implied-in-fact contractual
obligation to pay Honeywell quantum valebant damages for the value of what it received.

       The government also denies any obligation to pay for the Phase II array because it
never officially accepted it, has not connected it to the power grid, and therefore claims it
has gained no benefit from it. The government relies upon language in Amdahl stating
that "where conforming goods or services have been delivered by a contractor and
accepted by the government, the contractor has been held entitled to payment, either on a
quantum valebant or quantum meruit basis." 786 F.2d at 395. The government contends
that Honeywell's claim is an "extraordinary assertion that a contractor is entitled to
quantum [valebant] damages notwithstanding that the agency has neither accepted
offered goods nor received a benefit from them" (gov't resp. at 6).

       It is undisputed that in April 2010, Honeywell supplied the Phase II array to the
government as designed, completed it on time, and installed it as required by the DO. The
government has not indicated that the array is defective, and has not rejected it.
(SOF ~ 5) The fact that the government has chosen not to connect it to the base electrical
grid and use it is irrelevant. Although Amdahl does indicate that quantum valebant and
quantum meruit damages are owed when goods or services have been accepted by the
government, it does not suggest that the government may avoid liability by simply
retaining delivered goods while refusing to officially accept them. Indeed, Amdahl
emphasizes Prestex's holding that "the basic fact of legal significance charging the
Government with liability in these situations is its retention of benefits in the form of
goods or services." 786 F.2d 393 (quoting Prestex, 320 F.2d at 373). Honeywell
provided both the Phase I and II arrays to the government, and is therefore entitled to
quantum valebant or quantum meruit recovery for all of those goods and services. 5




5   Honeywell's motion contends that initial capital prices and liability schedules in the
       DO determine the quantum valebant damages that are due to it. However, its
       opposition to the government's motion for summary judgment, as well as its reply
       supporting its own motion, stress that all it seeks now is a ruling that it is entitled
       to damages. In the next phase of the proceedings Honeywell will address the
       specific quantum it seeks.


                                               7
                                   CONCLUSION

       Honeywell's motion for summary judgment is granted and the government's
motion for summary judgment is denied. The appeal shall proceed in accordance with
the scheduling order issued 20 January 2015.

      Dated: 24 September 2015


                                           U1&ff
                                               MARK A. MELNICK
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

 I concur                                      I concur

            -----/

,,~~; ~--------
 Administrative Judge
 Acting Chairman
                                              dbff             CKLEFORD
                                               Administrative Judge
                                               Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57779, Appeal of Honeywell
International, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          8